      Case 4:19-cr-00832 Document 50 Filed on 12/12/19 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         December 12, 2019
                        UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
VS.                                         § CRIMINAL ACTION NO. 4:19-CR-832
                                            §
GERALD M GOINES, et al,                     §
                                            §
        Defendants.                         §

                                       ORDER

       On this day came to be considered the Government’s Motion to Certify the

above numbered and styled cause a complex case pursuant to Title 18, United

States Code, Section 3161(h)(7)(B)(ii) which constitutes excludable time under the

Speedy Trial Act. After considering the Motion, it is hereby GRANTED.

       IT IS HEREBY ORDERED that the above-styled and numbered cause is

certified as a complex case pursuant to Section 3161(h)(7)(B)(ii) of Title 18,

United States Code. All deadlines and court settings in any prior scheduling order

(Dkt 15) are hereby cancelled.

       This case is set for a status conference on March 3, 2020 at 10:00 AM at

which time the Court will enter a scheduling order.

       SIGNED this day 12th day of December, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




1/1
